Curia.

The farthest we have gone, is in Fox v. Johnson. We do not allow the attorney of the plaintiff in error to interfere in drawing the return, except as a mere amanuensis ;(a) because he is seeking to reverse the judgment. The defendant’s attorney is seeking for its affirmance, which is more favored by the law. The mere fact, therefore, that the defendant’s attorney drew the return, without any abuse being shown, is not sufficient ground for setting it aside.
Motion denied.

c) Vid. Philips v. Caswell, ante, 505.